 



EXHIBIT 10.17
Dated 1 April 2000
Andrew Lo
-and-
INVESCO PACIFIC HOLDINGS LIMITED
 
Global Partners Employment Contract
 



--------------------------------------------------------------------------------



 



Page 1

This Employment agreement is made the 1st day of April 2000 between

1.   Andrew Lo
8 Lee Centre Drive
Suite No. 2009
Scarborough
Ontario, M1H 3H8
Canada
(“Global Partner”) and

2.   INVESCO Pacific Holdings Limited
Cedar House
41 Cedar Avenue
Hamilton HM12
Bermuda
(the “Company”)

WHEREAS:

A.   The Company wishes to employ the Global Partner and the Global Partner
wishes to accept employment with the Company on the terms and conditions
contained in this agreement;   B.   The Company is a member of a group of
associated companies (together the “AMVESCAP Group”);   C.   The Global Partner
specifically acknowledges that information has and will continue to come into
his possession by virtue of his employment within the AMVESCAP Group and for the
Company which is confidential and which, if improperly disclosed, could greatly
harm the AMVESCAP Group and/or the Company by benefiting their competitors,
damaging their interests or otherwise;

THE GLOBAL PARTNER AND THE COMPNAY HEREBY AGREE, in consideration of the mutual
covenants and agreements set forth in this Agreement and for other good and
valuable consideration, the receipt adequacy and sufficiency of which are hereby
acknowledged, as follows:-

1.   Employment and Duties       The Company agrees to employ the Global Partner
to perform such services, duties and responsibilities as are assigned him by the
Board of Directors of the Company or its duly authorised representative (the
“Employment”). These duties include the development and expansion of the
business in Asian countries other than Hong Kong, specifically covering the
following countries: Taiwan, Korea,



--------------------------------------------------------------------------------



 



Page 2

    Singapore, Malaysia, Thailand, Indonesia, China, Australia and the
Philippines. During the term of this Agreement, the Global Partner agrees to be
an employee and to devote his full exclusive time, energy and skill to the
business of the company and the AMVESCAP Group. During the term of this
Agreement, the Global Partner may engage in personal investment activity,
charitable work and, subject to the prior written approval of the Company, other
business activity. The Global Partner will not however, engage in any business
or activity that is competitive with the activity of the Company and the
AMVESCAP Group, or will result in any violation of the Company’s policies or in
a conflict of interest with the Company and the business of the Company and the
AMVESCAP Group or with the duties of the AMVESCAP Group to its clients or
materially affect the Global Partner’s ability to perform his duties.

    The Global Partner further undertakes to comply with any applicable rules
and regulations of or relating to any statutory or regulatory body within whose
jurisdiction the business of the Company or the AMVESCAP Group may fall and any
internal rules and regulations of the Company and/or the AMVESCAP Group.

2.   Compensation and Benefits       The Global partner shall be entitled to the
compensation and benefits set out in Exhibit A to this Agreement. Exhibit A may
be amended or replaced from tine to time and such amendment or replacement shall
become effective when signed by both Global Partner and Company.

3.   Termination of Employment

  3.1   Termination on Notice         Both Company and Global Partner agree
that, except as provided in this Section and in Section 4, and except as may be
agreed in writing by the parties hereto, the Employment may be terminated by
either party for any reason which termination shall take effect on a date one
year after receipt of written notice of termination by the other party.     3.2
  Termination for Breach etc.         The Company may terminate the Global
Partner’s employment under this Agreement immediately by notice in writing if at
any time during the term of this Agreement, the Global Partner: (a) shall be
guilty of or commit any serious misconduct tending, in the reasonable opinion of
the Board of Directors of the Company, to bring the Global Partner or the
Company or any member of the AMVESCAP Group into disrepute; (b) shall have
committed any breach of the Global Partner’s obligations hereunder which, in the
reasonable opinion of the Board of Directors of the Company, is



--------------------------------------------------------------------------------



 



Page 3

      material or in any way detrimental to the interests of the Company or any
member of the AMVESCAP Group; (c) has repeated or continued (after warning in
writing) any breach (whether or not material) of the Global Partner’s
obligations hereunder; (d) become bankrupt or insolvent or make any arrangement
with the Global Partner’s creditors generally; or (e) shall be guilty of
persistent insobriety or be convicted of any criminal offence involving the
Global Partner’s integrity or honesty.

  3.3   Termination of Employment Because of Death or Disability         The
Global Partner’s employment shall terminate on his death or immediately on
notice by the Company of the occurrence of a disability which prevents him from
performing the essential duties of the position he holds at that time with
reasonable accommodation. The Global Partner, or his beneficiary or estate, will
be entitled to receive any base salary accrued or bonuses awarded, if any, prior
to the date the Global partner’s employment terminates due to such disability or
death, together with any death benefits paid under any insurance plan which may
be maintained by the Company at the time of the Global Partner’s disability or
death.     3.4   Accrued Benefits         Any unpaid salary that has accrued in
respect of the period prior to the effective termination date will be paid to
the Global partner upon the effective termination date or, if the Global Partner
has given notice of termination, on the next regular pay date. Any unpaid
bonuses which were awarded prior to the termination will be paid within a
reasonable time thereafter. Following a notice of termination, the parties may,
but are not obliged to, enter into an agreement establishing transition
compensation and employee obligations which differ from those provided by this
agreement.

4.   Confidentiality       The Global Partner agrees that both during the term
of this Agreement and after the termination of this Agreement, Global Partner
will hold in a fiduciary capacity for the benefit of the Company and/or the
AMVESCAP Group, and will not directly or indirectly use or disclose (except as
authorised in writing by the Company) any Confidential Information, (as defined
below). The term “Confidential Information” as used in this Agreement shall mean
and include any information, data and know-how relating to the business of the
Company or the AMVESCAP Group that is disclosed to the Global Partner by the
Company (or a member of the AMVESCAP Group) or known by him as result of his
relationship with the Company and the AMVESCAP Group and not generally within
the public domain including, but not limited to, all intellectual property and
proprietary research developed by and/or known to the Global Partner



--------------------------------------------------------------------------------



 



Page 4

    during his employment with the AMVESCAP Group (including the Company). The
term “Confidential Information” does not include information that has become
generally available to the public as a result of lawful disclosures through
presentation or otherwise without violating any right of the Company, any member
of the AMVESCAP Group or any client to which such information pertains.

5.   Right to Material; Return of Material       The Global Partner agrees that
all records, files, memoranda, data in machine readable form, reports, fee
lists, customer lists, drawings, plans, sketches, documents and the like,
relating to the business of the Company and/or the AMVESCAP Group, including,
but not limited to, all intellectual property and proprietary research which the
Global Partner shall use or develop or come in contact with in the course of or
as a the result of his employment with the Company or any member of the AMVESCAP
Group shall remain the sole property of the Company and/or the AMVESCAP Group
(as the case may be).       Upon termination of the Global Partner’s employment
with the company for any reason or on request at any time, the Global Partner
will deliver promptly to the Company all materials, documents, plans, records,
notes, drawings, designs, or papers and any copies thereof in the Global
Partner’s possession or control relating in any way to the business of the
Company and/or the AMVESCAP Group, which at all times shall be the property of
the Company.   6.   Intellectual Property Rights

  6.1   If the global Partner (whether alone or with others) shall at any tine
during the period of his employment with AMVESCAP Group create or make any
discovery, design or other work (whether registerable or not and whether or not
a copyright work), which is not an invention (within the meaning of the Patents
Act 1977) or made or created by the Global Partner and wholly unconnected with
his employment (hereinafter called “Works”), the Global Partner shall consider
himself as a trustee for the Company in relation to all such Works. The Global
Partner shall at the request and expense of the Company execute and do all
documents and things necessary to vest all right, title and interest in and to
any such Works in the Company or its nominee absolutely as legal and beneficial
owner.     6.2   In consideration of the Company entering into this Agreement
the Global Partner hereby assigns to the Company by way of assignment of future
copyright the copyright, design and other proprietary rights if any for the full
term thereof throughout the world in respect of all copyright works created or
made by the Global Partner during the period of his employment (except only
those copyright works created or made by the Global Partner and wholly
unconnected with his employment.



--------------------------------------------------------------------------------



 



Page 5

  6.3   The Global Partner shall not do or fail to do any act which would or
might prejudice the rights of the Company under this Clause. Rights and
obligations under this Clause shall continue in force after the termination of
this Agreement and shall be binding upon the representatives of the Global
Partner. The Global Partner hereby irrevocably waives any rights the Global
Partner may have under Chapter IV (moral rights) of Part I of the Copyright,
Designs and Patents Act 1988 and any foreign corresponding rights in respect of
all Works.     6.4   The Global Partner HEREBY IRREVOCABLY APPOINTS the Company
to be his Attorney in his name and on his behalf to execute and do any such
instrument or thing as may be desirable and generally to use his name for the
purpose of giving to the Company (or its nominee) the full benefit of the
provisions of this Clause or of the Company’s entitlement under statue and in
favour of any third party a certificate in writing signed by any Director or the
Secretary of the Company that any instrument or act falls within the authority
hereby conferred shall be conclusive evidence that such is the case.

7.   Non Solicitation and Non-Competition       Except as may be agreed in
writing by the parties hereto, the Global Partner shall not at any time prior to
one year after the date of notice of termination of the Global Partner’s
employment with the Company:

  7.1   directly or indirectly hire or employ in any capacity, or solicit the
employment of or offer employment to or entice away or in any other manner
persuade any person employed by the Company or any member of the AMVESCAP Group
to leave the employ of such company; or

  7.2   compete, directly or indirectly, with the Company or any member of the
AMVESCAP Group. For the purpose of this Agreement, “compete with the Company or
any member of the AMVESCAP Group” means:

      to engage in, participate or assist, whether as an employee, consultant,
agent, director, officer, trustee, owner or partial owner (other than as a
passive investor of publicly traded securities which represent less than one
percent of the equitable ownership of an enterprise), of or on behalf of any
planned or existing business organization (i) that is engaged in the business
carried on by the Company, or any member of the AMVESCAP Group or (ii) whose
existing or anticipated activities, services or products are otherwise
competitive with the business carried on by the Company, or any member of the
AMVESCAP Group, within the United Kingdom, Europe, or any area in which the
Company or Global Partner has engaged in the business carried on by the Company
or any member of the AMVESCAP Group at any time during Global Partner’s
employment with the Company.



--------------------------------------------------------------------------------



 



Page 6



8.   Relief       The parties acknowledge that a breach or threatened breach of
any of the terms of this Agreement by Global Partner would result in material
and irreparable damage and injury to the Company, and/or the AMVESCAP Group and
that it would be difficult or impossible to establish the full monetary value of
such damage and in consequence the Company shall be entitled to injunctive
relief by a court of appropriate jurisdiction in the event of such beach or
threatened breach. If, in the event of any breach or threatened breach of this
Agreement by the Global Partner, the Company obtains legal advice or incurs
other expenses for the enforcement of any obligation or agreement of the Global
Partner contained herein, the Global Partner shall reimburse Company for its
reasonable fees and such other expenses incurred.   9.   Assignments       The
terms and provisions of this Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns, and upon the Global
Partner and his heirs and personal representatives.   10.   Applicable Law      
This Agreement has been entered into in and shall be governed by and construed
under the laws of Bermuda.   11.   Notices       Any notice required or
permitted to be given pursuant to this Agreement shall be deemed given when
delivered in person or sent by facsimile or three days after being deposited
with an international courier service.   12.   Term       Except as provided in
Sections 3 and 4, the parties hereto agree that this Agreement shall be
automatically renewed and extended from day to day beginning on the date hereof.
  13.   Gender       All pronouns or any variations thereof contained in this
Agreement refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person or the persons may require.



--------------------------------------------------------------------------------



 



Page 7



14.   Non Waiver       No wavier of any terms or conditions of this Agreement
shall be effective unless made in writing and signed by the party against which
enforcement of the waiver is sought. A waiver of any breach of any terms or
conditions of this Agreement shall not be construed as a waiver of any
subsequent breach or condition whether of the same or different nature.   15.  
Interpretation: Severability of Invalid Provisions       All rights and
restrictions contained in this Agreement may be exercised and shall be
applicable and binding only to the extent that they do not violate any
applicable laws and are intended to be limited to the extent necessary so that
they will not render this Agreement illegal, invalid or unenforceable. If any
term of this Agreement shall be held to be illegal, invalid or unenforceable by
a court of competent jurisdiction, the remaining terms shall remain in full
force and effect. The provisions of this Agreement do not in any way limit or
abridge the Company’s rights under the laws of unfair competition, trade secret,
copyright, patent, trademark or any other applicable law(s), all of which are in
addition to and cumulative of Company’s rights under this Agreement. The
existence of any claim by Global Partner against the Company, whether predicated
on this Agreement or otherwise, shall not constitute a defence to enforcement by
the Company of any or all of such provision or covenants.   16.   Entire
Agreement       This Agreement and the obligations defined from it constitute
the entire agreement between the Company and Global Partner with respect to
matters dealt with herein, and supersedes any prior agreements or understanding
with respect to the above subject.



--------------------------------------------------------------------------------



 



Page 8



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the day and year first above written.

                                          Signed as a deed and delivered /s/
Illegible                                               for and on behalf      
          INVESCO Pacific Holdings Limited
                Dated: 11 April 2000
 
                                        SIGNED SEALED AND DELIVERED            
    by the Global Partner
 
                       
 
              /s/ Illegible                           
 
              (Seal)        
 
                       
 
                                        In the presence of:-
 
                       
 
                       
 
              Witness   /s/ Illegible                                       
Name   Illegible                       
 
              Address   Illegible                       
 
              Occupation                          



--------------------------------------------------------------------------------



 



Page 9

EXHIBIT A
To Agreement with Andrew Lo (Global Partner)
Date of commencement of Global Partners period of continuous employment with the
INVESCO Group: February 1994
Annual salary, subject to periodic review, to be paid each calendar quarter:
HK$816,198.00.
Bonus: At the Company’s discretion.
Stock options: At the Company’s Discretion.
Annual Leave: 15 days
Discipline:
The above terms confirmed and agreed this 11th day of April 2000.

     
Global Partner
  8 Lee Centre Drive, Suite No. 2009, Scarborough Ontario, M1H 3H8.
 
   
Company
  INVESCO Pacific Holdings Limited, Cedar House, 41 Cedar Avenue, Hamilton HM12,
Bermuda.

 